Title: Abigail Adams to John Quincy Adams, 1 February 1799
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear son
            Quincy Febry 1. 1799.
          
          It is with pleasure insepressible, I inform you of the safe arrival of your Brother Thomas at N york after a passage of 46 days. My Mind was relieved from a load of anxiety by this agreable intelligence from his own Hand. the danger from comeing upon our Coast in the Winter Season, and the severe and frequent snow storms we have experienced this winter kept me in a constant allarm for his safety, but thank’s to a kind and overruling Providence which has preserved his Life, and restored him to his Country and Friends again. often have I had cause of Gratitude, that my dear connections have been protected in their Various Voyages; some of them made in very inclemnant seasons and amidst the dangers of War; your Brother went on to Philadelphia immediatly where he was most joyfully and kindly received by an affectionate Father; I relinquish the prospect of speedily folding him to my Bosom, in the hope of his being able to solace and entertain his Father, deprived as he is, of every other branch of his Family. he will experience a double pleasure from his society. he

wants that comfort, and relief encompassed as he is with public cares and perplexities as well as a share of private anxiety for the Health of your Mother, which is still feeble.
          I received by your Brother your kind and affectionate Letter. the regreet you express at parting with him, is a pleasing proof of his merrit, and your affection. I wish it was thought consistant with the publick service to call you home. a foreign Embassy is but an honorable Excile, yet it qualifies for future usefullness; when rightly improved.
          You will learn from the public papers I send you, the politicks of the day; William Shaw has been very attentive in sending them to me since he has been in Philadelphia. the Govenour senate and House of this state, are truly Federal there are but 4 Jacobins in the House; Hill of Cambridge, the only one of any abilities. they make no Head with 90 or 100 Majority against them. Virgina, alass poor Virgina, and her bantling Kentucky there conduct is despised and rejected; But your Brother will now detail all these subjects to you with more accuracy and precission than I can, and to him I shall consign the task, and proceed to give you Some account of your own private affairs.
          If you have received two Letters which I have written you, since my sickness, you will learn from them, what was then in my power to communicate respecting your affairs. It became indispensable to obtain your papers from Dr W—— a Friend was so kind as to inform me, that two Hundred dollors were due upon your Canal shares, that the dr had been repeatedly calld upon for payment; always promised, but had not performed, and that the shares must be sold, unless the money was immediatly paid— I wrote to the Dr W— with as much delicacy as possible, requesting him to transfer his power to Dr Tufts; I hinted to him that money might be necessary upon the shares of the Canals, and that he would oblige me by sending the papers; I heard not a word for a fortnight. I then wrote to mr smith, (who is a very great sufferer by the dr) and stated to him the situation in which I was. he went to the Dr and prevaild upon him to go with him to a Notiary public, and transfer, the power, & send me the papers: I deliverd them to Dr Tufts, and paid into his Hands the 200 dollors which were required, 25 Guineys of it, together with a year and half interest upon that sum. I took the dr receit for, being the money due to you from me; and which I retaind that it might not be lost, as too much of your property already has been: I have written your Brother a statement of this buisness; You have I find

by your Letter to me, committed all your concerns to his care, but unless he resides here, I should think those in this state, had best remain with the Dr— I forgot to take a list of the papers deliverd: but will get it and send you tho I have not a doubt, but they are all you left. the Rent of the House had been all paid up, the last quarter a few days previous to the delivery of the papers. no account or Receit accompanied them, but a few lines informing me, that an account had been sent you. When a Man gets embarrassed in his circumstances it seems to stiffel all moral feelings, and he permits himself to do things, which he would have started at, if he had been thought capable of them; the society of Arts to which the dr was secretary lose 500 dollors—Mr smith by indorcments for him, thousands—
          I am Grieved for him, and for his Family the stroke was so unexpected to mrs W——h that it threw her into a fever. she has however recoverd in some measure, tho both he & she are much depressed— your Friends here desire to be kindly rememberd to you— I hear from your Father two or three times a week. he is well William shaws account, of his reception of Thomas was really affecting Thomas says in a Letter to me, “I received the cordial welcome of a Father, who approved of the conduct and behaviour of the son who had been absent.”—
          William shaw performs the part of private secretary to satisfaction. he is attentive and obliging and will improve. it is a fortunate situation for him.
          your Aunt Peabody Sustaind such a shock from the loss of her dear daughter, as her feeble Frame can scarcly sustain. Religion alone bears her Spirits up—and to the Brighter world above she looks with a pleasing hope, of meeting the departed spirit of her amiable daughter, who exhibited through a painfull sickness, the Cheerfull hope, and the full assurance of a blessed immortality.
          My Love to your dear Louissa may you mutually supply to each other, every Relative and Friend, from whom you are seperated. I am grieved to learn that my Friend Mrs Johnson does not enjoy good health She suffers from depression of spirits, and from the pecuniary embarressments of mr J——s affairs— mr Cranch writes me that a decision will soon take place, which he hopes will relieve them. I have not received but one Letter from her for a long time. From your sister I heard not long since she was well. she has a lovely Girl, soft in her manners, mild and affectionate as a Lamb, yet sprightly and

active as a Bird Sensible and intelligent beyond her Years—. she was with me with her Mamma during all my sickness— the Boys are at Atkinson academy in mr Peabodys Family, are studious, governable and promise fair— my paper is exhausted, leaving me only Room to add / your ever affectionate
          
            Mother
          
        